DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following reason: 
Claim 1 refers to “a reduced pressure at the first valve” (lines 9 and 12) and “a reduced pressure at the second valve” (lines 10 and 13) but this appears to refer back to “a reduced pressure” as recited in lines 4 and 6. The claim is objected to for raising an issue of clarity as to whether “a reduced pressure” referred to in lines 9, 10, 12 and 13 refers back to the same “a reduced pressure” referred to in lines 4 and 6. If so, appropriate correction should be made to provide proper antecedent basis for the terms recited in lines 9, 10, 12 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1, hereinafter “Blott”) in view of Adahan (U.S. Pub. 2007/0179460 A1, hereinafter “Adahan”).

a first valve 19 (see para [0538]) movable between an open position and a closed position; 
a second valve 20 (see para [0538)) movable between an open position and a closed position; and 
a fluid passageway, such as outlet pipe 9 or offtake tube 10, extending in series between the first valve and the second valve (i.e., fluid can pass from the first valve 19 of the fluid supply tube 7, through the wound, into the outlet pipe 9 or fluid offtake tube 10, and then passed back into the recirculation tube 13 having the second valve 20; thus, the fluid passageway is formed between the first valve 19 and the second valve 20),
wherein the first valve is configured to be in the open position when the second valve is in the closed position, and wherein the first valve is configured to be in the closed position when the second valve is in the open position (see para [0538] disclosing that when the first valve is open, the second valve is closed, and vice versa);
wherein when the first valve 19 is in the open position a liquid is configured to pass through the first valve 19 and into the fluid passageway (i.e., fluid can pass through valve 19 of fluid supply tube 7); and 
wherein when the second valve 20 is in the open position the liquid is configured to pass from the fluid passageway and through the second valve (i.e., fluid flows from 
It is noted that Blott does not appear to disclose that the first and second valves are movable in response to a reduced pressure transmitted from the tissue site to the first and second valves, respectively, such that the first valve is configured to be in the open position in response to receiving a reduced pressure at the first valve when the second valve is in the closed position in response to receiving a reduced pressure at the second valve, and 
wherein the first valve is configured to be in the closed position in response to an absence of reduced pressure at the first valve when the second valve is in the open position in response to an absence of reduced pressure at the second valve.
However, such a configuration was known at the time of the invention. For example, Adahan discloses an apparatus for managing a liquid flow associated with a tissue site, the apparatus having a valve 35 movable between an open position and a closed position, in response to reduced pressure transmitted from the tissue site to the first valve; specifically, the valve is in its open position in response to receiving a reduced pressure at the valve (see para [0091] disclosing that the valve is opened when a negative pressure is present at the tissue site) and then is configured to be in the closed position in response to an absence of reduced pressure at the first valve (see para [0091] disclosing that the valve is then urged closed in the absence of negative pressure at the tissue site).

Further, since Blott discloses that the first valve should be open when the second valve is closed and vice versa (see above), it would have been obvious to provide the second valve to be movable according to the opposite configuration from the first valve, such that the second valve is moved from the open position to the closed position in response to receipt of the reduced pressure at the second valve (and, accordingly, from the closed position to the open position in response to the absence of the reduced pressure at the second valve) in order to ensure that fluid was only delivered from one of the reservoir and the recirculation paths at any given time.
Regarding claim 4, Blott discloses a reservoir, in the form of an inlet manifold (see para [0138] disposed in fluid communication between the first valve and the second valve, the reservoir configured to contain the liquid when one of the first valve or second valve is in the closed position (i.e., the inlet manifold is located at the dressing of the tissue site such that the manifold is located between the first and second valves, since the first and second valves are used to deliver fluid into the manifold).
Regarding claim 7, Blott discloses at least one pressure reduced conduit 6 (Fig. 1) which is configured to transmit reduced pressure from the tissue site to the first and second valves (i.e., Blott discloses in para [0583] that each valve may be connected to a conduit 6, and a skilled artisan would recognize that such conduit(s) is/are configured to have a reduced pressure when a negative pressure is present at the wound site to which the conduit(s) is/are attached).

Regarding claim 18, Blott discloses that the reservoir has a volumetric capacity (i.e., any reservoir per se has a volumetric capacity defined as the maximum amount of volume that the reservoir can contain), and that the capacity corresponds to a medicinal dosage (i.e., the reservoir holds fluid that can perform a medicinal function, e.g., a cleansing fluid in reservoir 12 for cleaning the wound) in response to the second valve moving to the open position (i.e., moving the second valve causes the fluid to flow through the conduit 6, 7 from the reservoir 12; see Fig. 1).

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1) in view of Adahan (U.S. Pub. 2007/0179460 A1), further in view of Lo et al (U.S. Pub. 2007/0278155 A1, hereinafter “Lo”).
Regarding claims 8-9, Blott discloses the reduced-pressure conduit 6 (as described above with respect to claim 7), and further disclosing a sheet to partially form the reservoir and the pressure-reduced reservoir (see para [0280]; a sheet may form 
However, Blott does not appear to disclose that the reduced-pressure conduit and the reservoir are at least partially formed by a first sheet and a second sheet coupled thereto in an abutting fashion, or by welding (as per claim 9).
Lo discloses that is was known at the time of the invention to provide two sheets that can be welded together in an abutting fashion to form a variety of fluid paths. See para [0023], [0194], [0203] and Fig. 4.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Blott in view of Adahan, according to the teaching in Lo, so as to form the reservoir and reduced-pressure conduit from a first and second sheet that are welded together in an abutting fashion, as a well-known way to form a fluid path with a reasonable expectation of success in preventing leaks in an economical and readily producible manner (see Lo at para [0023]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1) in view of Adahan (U.S. Pub. 2007/0179460 A1), further in view of Dinh (U.S. Pat. 5,333,470, hereinafter “Dinh”).
Regarding claim 16, it is noted that the invention of Blott in view of Adahan does not appear to disclose that the first valve and the second valve are pilot-actuated valves.
Dinh teaches the conventionality of a valve system in which pilot-actuated valves are used (see col. 5, lines 54-67).
.

Claims 19 and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al (U.S. Pub. 2008/0294127 A1) in view of Adahan (U.S. Pub. 2007/0179460 A1), further in view of Faiella (U.S. Pat. 4,414,760, hereinafter “Faiella”).
Regarding claim 19, Blott discloses an apparatus for managing a liquid flow associated with a tissue site (i.e., an apparatus 1 that interfaces with a tissue site 5 to deliver liquid from a reservoir 12 and provide suction using a peristaltic pump 18; see also Fig. 1 and para [0531]), the apparatus comprising: 
a first valve 16 (Fig. 1) movable between an open position and a closed position; 
a second valve 14 (Fig. 1) movable between an open position and a closed position;
a reservoir fluidly coupled in series between the first valve and the second valve (i.e., illustrated by the path connecting the valves 14 and 16);
wherein the reservoir is configured to receive a liquid from a liquid source through the first valve when the first valve is in the open position (i.e., a recirculation 
wherein the first valve is configured to be in the open position when the second valve is in the closed position, and wherein the first valve is configured to be in the closed position when the second valve is in the open position (i.e., there appears to be no structure preventing this intended use from occurring, as the first and second valves can be independently operated at will);
It is noted that Blott does not appear to disclose that the first and second valves are configured to be moved by a reduced pressure transmitted from the tissue site to the first valve and second valves, respectively.
However, such a configuration was known at the time of the invention. For example, Adahan discloses an apparatus for managing a liquid flow associated with a tissue site, the apparatus having a valve 35 movable between an open position and a closed position, and is moved by reduced pressure transmitted from the tissue site to the first valve; specifically, the valve moves from its open position to a closed position in the absence of a reduced pressure at the first valve (see para [0091] disclosing that the valve is opened when a negative pressure is present at the tissue site, and then urged closed in the absence of negative pressure at the tissue site).
A skilled artisan would have found it obvious at the time of the invention to modify the first valve according to the teaching in Adahan, so that the first valve is able to admit fluid into the wound based on the pressure provided at the tissue site. 

Regarding claim 19, the invention of Blott in view of Adahan does not appear to disclose that the valve further comprises a foam member, wherein the foam member is configured to compress under the application of negative pressure to move the first valve from the closed position to the open position.
Further, regarding claim 21, the invention of Blott in view of Adahan does not appear to disclose that the apparatus further comprises a foam member fluidly coupled with the at least one reduced-pressure conduit, wherein a liquid is configured to pass through the foam member when the second valve is the open position.
Faiella discloses a valve that includes a foam member that compresses under the application of negative pressure to move the first valve from an open to a closed position (i.e., a valve includes a foam member 32 and a flap 27 such that the flap 27 closes when the foam is compressed, as shown in Fig. 3; the foam is understood to be able to be compressed under negative pressure).
.

Allowable Subject Matter
Claims 5, 6 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.

Response to Arguments
Applicant's arguments filed in the Remarks on 11/19/2021 have been fully considered.
Applicant argued that Blott does not show valve 19 or valve 20 in any of the figures nor teaches or suggests “a fluid passageway extending in series between” valves 19 and 20.
Examiner acknowledges that Blott does not show valve 19 or valve 20 in any of the figures. However, Blott discloses that two inlet pipes 6 may be provided; one inlet pipe is connected to fluid supply tube 7 which has first valve 19. The other inlet pipe is connected to recirculation tube 13 and has second valve 20 (see para [0534]).
As noted in the rejection above, in the device of Blott, fluid can pass from the first valve 19 of the fluid supply tube 7, through the wound, into the outlet pipe 9 or fluid 
Further, although Applicant discussed valves 14 and 16 with respect to claim 1 (Remarks, pgs. 9-13), these valves were not referenced in the rejection of claim 1.
Regarding independent claim 19, Applicant argued that the rejection over Faiella discusses the opposite of what is shown in Fig. 3 of Faiella, where flap 27 is open when foam member 21 is uncompressed (Remarks, pg. 13). The rejection has been clarified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/24/2022